Case 2:15-cv-08233-R-JC Document 127 Filed 11/19/18 Page 1 of 4 Page ID #:5930



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                  REPLY IN SUPPORT OF
 13       vs.                              DEFENDANTS’ MOTION IN LIMINE
                                           NO. 6 TO EXCLUDE EVIDENCE
 14 IronMag Labs, LLC, a Nevada Limited AND ARGUMENT OF COMPANIES
    Liability Company, Robert DiMaggio, an AND PRODUCTS NOT AT ISSUE IN
 15 individual, and DOES 1 through 10,     THIS ACTION, AND REQUEST FOR
    inclusive,                             FRE 402 HEARING RE SAME
 16
                 Defendants.               Motion 6 of 6
 17
                                           Hearing:
 18                                        Date:         December 3, 2018
                                           Time:         10:00 a.m.
 19                                        Courtroom:    880
 20                                         Date Action Filed:   October 21, 2015
                                            Discov. Cutoff:      October 15, 2018
 21                                         Pretrial Conf.:      November 26, 2018
                                            Trial Date:          December 4, 2018
 22
 23
 24
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                    DFS’ REPLY IN SUPPORT OF MOTION IN
      1069/101901-0006
                                                                               LIMINE NO. 6
      13101188.1 a11/19/18                                       Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 127 Filed 11/19/18 Page 2 of 4 Page ID #:5931



  1                          MEMORANDUM OF POINTS AND AUTHORITIES
  2             Defendants IronMag Labs, LLC (“IronMag Labs”) and Robert DiMaggio
  3 (“DiMaggio”) submit this reply in support of their Motion in Limine No. 6 for an
  4 Order (1) excluding evidence and argument on companies and products that are not
  5 at issue in this action, and (2) for a preliminary hearing outside the presence of the
  6 jury under Federal Rule of Evidence 402 to determine the admissibility of Plaintiff’s
  7 expected evidence on these non-party companies and their advertisements and
  8 products.
  9             In late August 2018, as the parties were approaching the mid-October 2018
 10 discovery cutoff, Plaintiff launched a new collateral attack based on advertisements
 11 of companies not in this case (e.g., MA Labs, Muscle Gelz) and selling products not
 12 at issue, in an apparent attempt to prop up its case in which (among other problems)
 13 Plaintiff had a fatal failure of proof as to causation and injury caused by Defendants’
 14 alleged false advertising. Plaintiff sent demand letters to Defendants’ counsel
 15 threatening to amend its Complaint to add new parties to this action. But it did not
 16 do so.
 17             Plaintiff now seeks to offer evidence on those non-party companies and their
 18 products as evidence of intent. The evidence should be excluded for the reasons
 19 stated in Defendants’ Motion. Plaintiff’s argument that this evidence is relevant to
 20 DiMaggio’s “willfulness” for purposes of Plaintiff’s disgorgement remedy further
 21 fails for an additional reason that is dispositive: the conduct is after IronMag Labs
 22 stopped selling the products at issue (OSTA RX and Super DMZ 4.0) in 2016.
 23 Assuming evidence of intent is relevant, it is the intent at the time of the advertising
 24 at issue, which ended in 2016 – well before the acts on which Plaintiff seeks to rely.
 25             Plaintiff, in fact, seeks to offer this evidence to try to paint DiMaggio as a bad
 26 actor – notwithstanding that IronMag Labs voluntarily stopped selling OSTA RX
 27 and Super DMZ 4.0 after prevailing on its Motion to Dismiss in April 2016, and
 28 well before the FDA’s ultimate warning letter to IronMag Labs on Super DMZ 4.0
                                                               DFS’ REPLY IN SUPPORT OF MOTION IN
      1069/101901-0006
                                                                                          LIMINE NO. 6
      13101188.1 a11/19/18                          -1-                     Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 127 Filed 11/19/18 Page 3 of 4 Page ID #:5932



  1 in October 2017. The evidence, in short, is not relevant to Plaintiff’s false
  2 advertising claim, is impermissible character evidence under Federal Rule of
  3 Evidence 404, and should be excluded.
  4             Plaintiff continues to make statements attacking DiMaggio based on
  5 unsupported conjecture, and in some cases based on “facts” that Plaintiff’s own
  6 evidence contradicts, including arguing that DiMaggio “still sells SARMs as dietary
  7 supplements on his website MA Supps” as of 2018. The evidence is irrelevant
  8 because, to the extent DiMaggio’s intent is relevant to willfulness, the relevant time
  9 period is when IronMag Labs was advertising OSTA RX and Super DMZ 4.0, not
 10 months or years after IronMag Labs stopped advertising and selling those products.
 11 Plaintiff’s argument that DiMaggio continued selling SARMs in 2018 through “MA
 12 Supps” relies on a conclusory declaration by Plaintiff’s counsel Robert Tauler, who
 13 lays no foundation for purporting to know whether DiMaggio has any involvement
 14 with MA Supps (or MA Labs).1 The evidence in this action on MA Supps (from
 15 DiMaggio’s deposition), which Plaintiff’s counsel omitted from his declaration and
 16 fails to even reference, is that MA Labs was a company owned and controlled by a
 17 non-party who had full control over the products being created and sold by MA
 18 Labs, and was not DiMaggio’s company or products.
 19             In addition to MA Labs not being DiMaggio’s company, his products, or his
 20 website, the two substances Plaintiff references – MK-677 (or Ibutamoren) and GW-
 21 501516 are not SARMs. On September 10, 2018, Plaintiff served its expert witness
 22 disclosures, which included the report of retained expert Dr. Francis Perry Wilson
 23 (also filed in support of Plaintiff’s Motion for Summary Judgment). See Dkt no. 44-
 24 31. As to Ibutamoren, Dr. Wilson, states that it is a “growth-hormone analogue” –
 25 in other words, not a SARM. Dkt no. 44-31, pg. 5 of 7. Dr. Wilson explains
 26 Ibutamoren is sometimes included in products (not at issue here) that are advertised
 27
      1
 28     The website address appears to be MS Supps but the products have the branding
      MA Labs and the asserted website pages use the company name MA Labs.
                                                           DFS’ REPLY IN SUPPORT OF MOTION IN
      1069/101901-0006
                                                                                      LIMINE NO. 6
      13101188.1 a11/19/18                       -2-                    Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 127 Filed 11/19/18 Page 4 of 4 Page ID #:5933



  1 as containing SARMs without being included on the labeling. Id. Dr. Wilson’s
  2 statement Ibutamoren is something other than a SARM is dispositive of Plaintiff’s
  3 conflicting claim it is a SARM. Plaintiff’s counsel also asserts the substance GW-
  4 501516 is a SARM, without any support. Given Plaintiff’s repeated claim that MK-
  5 677 is a SARM when Plaintiff’s own expert says it is something else, Plaintiff’s
  6 assertion should draw scrutiny. And, in fact, other evidence shows GW-501516 is
  7 also not a SARM. See Dkt no. 98-3 (Mircheff Reply decl. for MSJ reply, ¶ 4,
  8 Ex. 11 (summary from US National Institute of Health chemical database)).
  9             Plaintiff continues to cite portions of DiMaggio’s depositions where
 10 Defendants’ counsel sought, correctly, to prevent abusive questioning on matters far
 11 outside the scope of this case – which is about whether Defendants’ made false or
 12 misleading advertising statements about OSTA RX, Super DMZ 4.0 and Ostarine,
 13 that were material and likely to mislead, and that caused actual injury to Plaintiff,
 14 before IronMag Labs halted the advertising and sale in 2016. Plaintiff’s counsel
 15 was impermissibly trolling for facts on which to base other lawsuits Plaintiff already
 16 threatened to bring to gain leverage in this action. Those efforts were an abuse of
 17 the discovery process. Plaintiff also misrepresents DiMaggio’s testimony on issues
 18 by quoting portions of the answers to argue the witness did not know or recall
 19 certain facts, where DiMaggio in fact answered elsewhere during the deposition.
 20             Plaintiff’s efforts to offer extensive irrelevant, prejudicial evidence is exactly
 21 why, at a minimum, there should be a pretrial Federal Rule of Evidence 402 hearing
 22 on this evidence, as Defendants requested in their Motion in Limine No. 6.
 23 Dated: November 19, 2018                         RUTAN & TUCKER, LLP
 24
                                                     By: /s/ Damon Mircheff
 25                                                      Damon D. Mircheff
                                                         Attorneys for Defendants
 26                                                      IronMag Labs, LLC and Robert
                                                         DiMaggio
 27
 28
                                                               DFS’ REPLY IN SUPPORT OF MOTION IN
      1069/101901-0006
                                                                                          LIMINE NO. 6
      13101188.1 a11/19/18                           -3-                    Case no. 2:15-cv-08233-R-JC
